1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
         NANCY Z.,1                               Case No. CV 18-03566-RAO
12
                          Plaintiff,
13
              v.                                  MEMORANDUM OPINION AND
14                                                ORDER
         NANCY A. BERRYHILL, Deputy
15       Commissioner of Operations of Social
         Security,
16                       Defendant.
17
18
     I.      INTRODUCTION
19
             Plaintiff Nancy Z. (“Plaintiff”) challenges the Commissioner’s denial of her
20
     application for a period of disability and disability insurance benefits (“DIB”). For
21
     the reasons stated below, the decision of the Commissioner is REVERSED, and the
22
     matter is REMANDED.
23
     II.     PROCEEDINGS BELOW
24
             On January 30, 2015, Plaintiff filed a Title II application for DIB alleging
25
     disability beginning June 30, 2014. (Administrative Record (“AR”) 59, 95.) Her
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
1    application was denied initially on August 5, 2014, and upon reconsideration on
2    March 19, 2015. (AR 97, 105.) On April 22, 2015, Plaintiff filed a written request
3    for hearing, and a hearing was held on January 25, 2017. (AR 32, 113.) Represented
4    by counsel, Plaintiff appeared and testified, along with an impartial vocational expert.
5    (AR 34-58.) On February 23, 2017, the Administrative Law Judge (“ALJ”) found
6    that Plaintiff had not been under a disability, pursuant to the Social Security Act,2
7    since June 30, 2014. (AR 21.) The ALJ’s decision became the Commissioner’s final
8    decision when the Appeals Council denied Plaintiff’s request for review. (AR 1.)
9    Plaintiff filed this action on April 27, 2018. (Dkt. No. 1.)
10         The ALJ followed a five-step sequential evaluation process to assess whether
11   Plaintiff was disabled under the Social Security Act. See Lester v. Chater, 81 F.3d
12   821, 828 n.5 (9th Cir. 1995). At step one, the ALJ found that Plaintiff had not
13   engaged in substantial gainful activity since June 30, 2014, the alleged onset date
14   (“AOD”). (AR 15.) At step two, the ALJ found that Plaintiff had the following
15   severe impairments: degenerative disc disease of the cervical and lumbar spine;
16   osteoarthritis of the knees; and status post left ankle fracture. (Id.) At step three,
17   the ALJ found that Plaintiff “does not have an impairment or combination of
18   impairments that meets or medically equals the severity of one of the listed
19   impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (AR 15-16.)
20         Before proceeding to step four, the ALJ found that Plaintiff had the residual
21   functional capacity (“RFC”) to:
22         [P]erform sedentary work . . . except she is never able to crawl or climb
           ladders, ropes, or scaffolds. She is able to occasionally balance, stoop,
23         kneel, crouch, and climb ramps and stairs. She is able to occasionally
24         push and pull with the lower extremities. The claimant is able to reach
           frequently bilaterally overhead and above shoulder level. She needs a
25
26   2
      Persons are “disabled” for purposes of receiving Social Security benefits if they are
27   unable to engage in any substantial gainful activity owing to a physical or mental
     impairment expected to result in death, or which has lasted or is expected to last for
28   a continuous period of at least 12 months. 42 U.S.C. § 423(d)(1)(A).
                                                2
            cane to ambulate. She is allowed a sit/stand option at will for up to 5
1
            minutes every 2 hours if needed in an 8 hour workday, during which
2           time she will remain on task.
3    (AR 16.) At step four, based on Plaintiff’s RFC and the vocational expert’s
4    testimony, the ALJ found that Plaintiff was capable of performing past relevant work
5    as an administrative assistant, and thus the ALJ did not continue to step five. (AR
6    20.) Accordingly, the ALJ determined that Plaintiff has not been under a disability
7    from the AOD through the date of decision. (AR 21.)
8    III.   STANDARD OF REVIEW
9           Under 42 U.S.C. § 405(g), a district court may review the Commissioner’s
10   decision to deny benefits. A court must affirm an ALJ’s findings of fact if they are
11   supported by substantial evidence and if the proper legal standards were applied.
12   Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). “‘Substantial evidence’
13   means more than a mere scintilla, but less than a preponderance; it is such relevant
14   evidence as a reasonable person might accept as adequate to support a conclusion.”
15   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (citing Robbins v. Soc.
16   Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006)). An ALJ can satisfy the substantial
17   evidence requirement “by setting out a detailed and thorough summary of the facts
18   and conflicting clinical evidence, stating his interpretation thereof, and making
19   findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation omitted).
20          “[T]he Commissioner’s decision cannot be affirmed simply by isolating a
21   specific quantum of supporting evidence. Rather, a court must consider the record
22   as a whole, weighing both evidence that supports and evidence that detracts from the
23   Secretary’s conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001)
24   (citations and internal quotation marks omitted). “‘Where evidence is susceptible to
25   more than one rational interpretation,’ the ALJ’s decision should be upheld.” Ryan
26   v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v.
27   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)); see Robbins, 466 F.3d at 882 (“If the
28
                                              3
1    evidence can support either affirming or reversing the ALJ’s conclusion, we may not
2    substitute our judgment for that of the ALJ.”). The Court may review only “the
3    reasons provided by the ALJ in the disability determination and may not affirm the
4    ALJ on a ground upon which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th
5    Cir. 2007) (citing Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)).
6    IV.   DISCUSSION
7          Plaintiff raises the following issues for review: (1) whether the ALJ properly
8    considered Plaintiff’s testimony; and (2) whether the ALJ properly considered the
9    opinion of a treating physician. (See Joint Submission 4.) For the reasons below, the
10   Court agrees with Plaintiff regarding the assessment of her testimony and remands
11   on that ground.
12         A.     The ALJ Failed to Properly Evaluate Plaintiff’s Subjective
13                Testimony
14         The ALJ began by reciting the relevant and familiar two-step analysis that an
15   ALJ undertakes in assessing a claimant’s testimony regarding subjective pain or the
16   intensity of symptoms: (1) the ALJ must determine whether there is an underlying
17   impairment that could reasonably be expected to produce the pain or other symptoms
18   alleged; and (2) if so, the ALJ must “evaluate the intensity, persistence, and limiting
19   effects of [Plaintiff’s] symptoms to determine the extent to which they limit
20   [Plaintiff’s] functioning.” (AR 16.) See Treichler v. Comm’r of Soc. Sec. Admin.,
21   775 F.3d 1090, 1102 (9th Cir. 2014) (in assessing the credibility of a claimant’s
22   symptom testimony, “[f]irst, the ALJ must determine whether the claimant has
23   presented objective medical evidence of an underlying impairment which could
24   reasonably be expected to produce the pain or other symptoms alleged”; if so, and if
25   the ALJ does not find evidence of malingering, the ALJ must provide “specific, clear
26   and convincing reasons for rejecting a claimant’s testimony regarding the severity of
27   the claimant’s symptoms”).
28   ///

                                               4
1          After reciting this two-step analysis, the ALJ began by summarizing Plaintiff’s
2    complaints and testimony. (AR 16-17.) Next, “[a]fter careful consideration of the
3    evidence,” the ALJ found that Plaintiff’s “medically determinable impairments could
4    reasonably be expected to cause the alleged symptoms,” but found that Plaintiff’s
5    “statements concerning the intensity, persistence and limiting effects of these
6    symptoms are not entirely consistent with the medical evidence and other evidence
7    in the record for the reasons explained in this decision.” (AR 17.) This determination
8    is little more than a recitation of the ALJ’s duty to consider Plaintiff’s subjective
9    symptom testimony. See SSR 16-3p, 2016 WL 1119029, at *2 (S.S.A. Mar. 16,
10   2016) (“In determining whether an individual is disabled, we consider all of the
11   individual’s symptoms, including pain, and the extent to which the symptoms can
12   reasonably be accepted as consistent with the objective medical and other evidence
13   in the individual’s record.”); see also id. at *9 (“In evaluating an individual’s
14   symptoms, it is not sufficient for our adjudicators to make a single, conclusory
15   statement that ‘the individual’s statements about his or her symptoms have been
16   considered’ or that ‘the statements about the individual’s symptoms are (or are not)
17   supported or consistent.’”).
18         The ALJ considered and weighed the medical opinion evidence before
19   objectively summarizing Plaintiff’s medical treatment records. (AR 17-18.) But the
20   ALJ did not connect any evidence to Plaintiff’s symptoms or testimony. The ALJ
21   must explain which symptoms are inconsistent with the evidence of record and must
22   explain how her evaluation of the symptoms led to that conclusion. See 2016 WL
23   1119029, at *8; Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001) (“[T]he
24   ALJ must specifically identify the testimony she or he finds not to be credible and
25   must explain what evidence undermines the testimony.”). The determination must
26   contain specific reasons for the weight given to the individual’s symptoms and must
27   clearly articulate how the ALJ evaluated the claimant’s symptoms. 2016 WL
28   1119029, at *9; see Lester, 81 F.3d at 834 (“General findings are insufficient.”). To

                                               5
1    the extent that the ALJ relied on the record’s lack of supporting objective evidence,
2    this reason cannot form the sole basis for discounting symptom testimony. See
3    Burch, 400 F.3d at 681 (“Although lack of medical evidence cannot form the sole
4    basis for discounting pain testimony, it is a factor that the ALJ can consider in his
5    credibility analysis.”); Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997)
6    (“[A] finding that the claimant lacks credibility cannot be premised wholly on a lack
7    of medical support for the severity of [her] pain.”).
8          Accordingly, the Court concludes that the ALJ did not give clear and
9    convincing reasons, supported by substantial evidence, for discounting Plaintiff’s
10   subjective symptom testimony. Remand is therefore warranted on this issue.
11         B.     The Court Declines To Address Plaintiff’s Remaining Argument
12         Having found that remand is warranted, the Court declines to address
13   Plaintiff’s remaining argument. See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir.
14   2012) (“Because we remand the case to the ALJ for the reasons stated, we decline to
15   reach [plaintiff’s] alternative ground for remand.”); see also Augustine ex rel.
16   Ramirez v. Astrue, 536 F. Supp. 2d 1147, 1153 n.7 (C.D. Cal. 2008) (“[The] Court
17   need not address the other claims plaintiff raises, none of which would provide
18   plaintiff with any further relief than granted, and all of which can be addressed on
19   remand.”).
20         C.     Remand For Further Administrative Proceedings
21         Because further administrative review could remedy the ALJ’s errors, remand
22   for further administrative proceedings, rather than an award of benefits, is warranted
23   here. See Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (remanding for
24   an award of benefits is appropriate in rare circumstances). Before ordering remand
25   for an award of benefits, three requirements must be met: (1) the Court must
26   conclude that the ALJ failed to provide legally sufficient reasons for rejecting
27   evidence; (2) the Court must conclude that the record has been fully developed and
28   further administrative proceedings would serve no useful purpose; and (3) the Court

                                                6
1    must conclude that if the improperly discredited evidence were credited as true, the
2    ALJ would be required to find the claimant disabled on remand. Id. (citations
3    omitted). Even if all three requirements are met, the Court retains flexibility to
4    remand for further proceedings “when the record as a whole creates serious doubt as
5    to whether the claimant is, in fact, disabled within the meaning of the Social Security
6    Act.” Id. (citation omitted).
7          Here, remand for further administrative proceedings is appropriate. The Court
8    finds that the ALJ failed to provide clear and convincing reasons supported by
9    substantial evidence to discount Plaintiff’s subjective testimony. On remand, the
10   ALJ shall reassess Plaintiff’s subjective allegations. The ALJ shall then reassess
11   Plaintiff’s RFC and proceed through step four and step five, if necessary, to
12   determine what work, if any, Plaintiff is capable of performing.
13   V.    CONCLUSION
14         IT IS ORDERED that Judgment shall be entered REVERSING the decision of
15   the Commissioner denying benefits and REMANDING the matter for further
16   proceedings consistent with this Order.
17         IT IS FURTHER ORDERED that the Clerk of the Court serve copies of this
18   Order and the Judgment on counsel for both parties.
19
     DATED: February 8, 2019
20
                                            ROZELLA A. OLIVER
21                                          UNITED STATES MAGISTRATE JUDGE
22
                                           NOTICE
23
     THIS DECISION IS NOT INTENDED FOR PUBLICATION IN WESTLAW,
24   LEXIS/NEXIS, OR ANY OTHER LEGAL DATABASE.
25
26
27
28
                                               7
